ORDER
PER CURIAM.
Appellants, Jimmy Chu Ko and Josephine Chu Ko (“the Chu Kos”), appeal from the judgment of the Circuit Court of St. Louis County in favor of respondents, Randolph Tsien and Xu Li Tsien (“the Tsiens”). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.